Citation Nr: 1754513	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability rating, in excess of 10 percent, for the Veteran's service-connected gastroesophageal reflux disease (GERD).

2. Entitlement to an increased disability rating for scars, which resulted from surgical removal of Achilles cyst on right heel and surgical removal of lipoma on right hip.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 1981 to August 2012.

These matters arrive before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (hereinafter the Agency of Original Jurisdiction (AOJ)). 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is found in the Veterans Benefit Management System (VBMS).  

The Veteran's entire claims file is associated with the VBMS and Legacy Content Manager (LCM) databases.  Accordingly, any future consideration of this Veteran's claims should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an increased disability rating for GERD and service connection for peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During his April 2016 hearing testimony, the Veteran informed the undersigned Veterans Law Judge that he wished to withdraw his appeal for entitlement to an increased disability rating for scars, which resulted from surgical removal of Achilles cyst on right heel and surgical removal of lipoma on right hip.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an increased rating for scars, which resulted from surgical removal of Achilles cyst on right heel and surgical removal of lipoma on right hip, have been met.  38 U.S.C.A § 7105(b)(5) (West 2014); 38 C.F.R. § 20.24 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.24.  In the present case, the Veteran has withdrawn his appeal to an increased rating for scars, which resulted from surgical removal of Achilles cyst on right heel and surgical removal of lipoma on right hip; hence, there remain no allegations of errors of fact or law for appellate consideration.  See April 2016 Hearing Transcript.  Accordingly, the Board does not have jurisdiction to review the appeal of this matter, and the appeal must be dismissed.



ORDER

The appeal for entitlement to an increased disability rating for scars, which resulted from surgical removal of Achilles cyst on right heel and surgical removal of lipoma on right hip, is dismissed.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for GERD and service connection claim for peripheral neuropathy of the lower extremities.  Due to reasons noted below, a remand is required.  The Board sincerely regrets this delay, but a remand is necessary to ensure VA provides the Veteran with appropriate assistance in developing his claim prior to final adjudication.

I. GERD

The Veteran is seeking an increased disability rating for his service-connected GERD.  The disability is currently assigned a 10 percent rating under DC 7346, for hernia hiatal.  An increased, 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum, 60 percent, rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (bloody feces) with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran was last afforded a VA examination for GERD in March 2015.  At that time, the VA provider noted three of the elements necessary for a 30 percent disability rating for GERD.  The VA provider noted pyrosis and regurgitation, which was accompanied by substernal pain.

During the April 2016 hearing, the Veteran's testimony suggests that the remaining elements are present for a 30 percent disability rating for GERD.  The Veteran is certainly competent to report the impairment that GERD has had on his health.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  However, he is not competent to provide identify whether his reported symptoms are manifestations of dysphagia.  Id.  Ultimately, the Board must remand for a medically competent determination of whether one of the Veteran's symptoms is in fact dysphagia, one of the missing elements necessary for a 30 percent disability rating.

II. Peripheral Neuropathy of the Lower Extremities

The AOJ denied the Veteran's service-connection claim, for peripheral neuropathy of the lower extremities, based a VA examination report from April 2013.  The AOJ denied the Veteran's service-connection claim because he did not have a current diagnosis of peripheral neuropathy.

During his April 2016 hearing testimony, the Veteran averred that his bilateral neuropathy occurs during periods of activity.  The Veteran contends that the April 2013 VA examination failed to recognize his neuropathy because he was lying down and at rest.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, because the April 2013 VA medical provider failed to consider whether the Veteran may have neuropathy during periods of activity, the Board concludes that it was inadequate.  Therefore, the Veteran must be scheduled for another examination for his claim for service connection for peripheral neuropathy claim of the lower extremities.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his GERD.  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner should provide a complete rationale for any opinions provided.

2. Schedule the Veteran for a VA examination of the peripheral nerves of the lower extremities.  The entire claims file (VBMS and LCM) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report(s) generated.

The examiner must address whether the Veteran currently has peripheral neuropathy of the lower extremities, either as an independent disability, or as secondary to the Veteran's service-connected lumber strain.  The examiner should also address whether or not the Veteran has had peripheral neuropathy at any time since separation from service in August 2012.  

Importantly, the examiner must consider and discuss the Veteran's reports of symptoms during periods of activity and inactivity.

For any peripheral nerve disability diagnosis found, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was: 

 (a) related to the Veteran's active service or; 

 (b) caused by or aggravated by the Veteran's service-connected lumbar strain. 

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal(s) can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).						

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


